DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 06/16/2022.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 2, 6, 9, 10, 12, 15, 16, and 19 have been amended.  No new matter appears to have been added.
The amendment to claims 1 and 19 are sufficient to overcome the corresponding claim objections and 112 rejections.  The claim objections and 112 rejection of claims 1 and 19 have been withdrawn.
Subject Matter Eligibility
In light of the 2019 PEG, Claims 1-20 appear to meet the requirements of §101 as under Step 2A Prong Two, the claim limitation(s) of claims 1, 16, and 19 is/are limitation(s) that are indicative of integration into a practical application, for example, the limitation(s) including: determine a second game mode in response to determining that the first quantity of mode tracking element positions have been filled with mode tracking elements, the second game mode including an increased quantity of symbol positions from the first quantity of symbol positions to a second quantity of symbol positions based upon a third output from the random number generator, wherein the second quantity of symbol positions comprise an expansion from the matrix. Wherein, claims 1, 16, and 19, as a whole, would be considered a method of organizing human activity but for the new added limitation(s), shown above, improving the functionality of slot machine technology.
Claim Objections
Claim 19 is objected to because of the following informalities:  the last line of claim 19 refers to “a third output”.  However, this appears to be a typo and should state, “a fourth output”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the term "the first quantity of symbol positions" in the third to last limitation.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the first limitation of claim 19 claims, “a plurality of symbol display positions”.  It appears this is what the further limitation and term, recited above, is making reference to.  
Claim 20 is rejected as it depends from rejected claim 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipour et al. (US 2018/0082535 A1) (henceforth, “Filipour”) in view of Schmidt et al. (US 2017/0193756 A1) (henceforth, “Schmidt”).
Regarding claim 1, Filipour teaches a gaming system comprising: 
at least one display device (e.g., display devices 1035 in Fig. 4 and Para. 118); 
at least one processor (e.g., processor 1010 in Fig. 4 and Para. 110); and 
at least one memory device in communication with the at least one processor (e.g., memory 1016 in Fig. 4 and Para. 111-112), the at least one memory device storing instructions which when executed by the at least one processor causes the at least one processor to, at least:
display a user interface in a first game mode with a first quantity of symbol positions arranged in a matrix on the at least one display device (e.g., rows and columns of indicia 220 and 210 in Fig. 2A and Para. 31), the user interface including a first quantity of mode tracking element positions (e.g., object collection area 300 having space for a number of collected objects in Para. 30 and Fig. 2A);
determine a first outcome for the first game mode, based at least in part on a first output from a random number generator (e.g., completing a play of the primary game having an outcome that is randomly determined in Para. 31, Para. 81-95, and Fig. 2A); 
add a first mode tracking element to the mode tracking element positions, in response to determining that the first outcome includes a mode tracking element (e.g., player has collected object 302 in the object collection area 300 in Fig. 2A and Para. 30-31); 
determine a second outcome for the first game mode, based at least in part on a second output from the random number generator (e.g., spinning reels for another outcome that is randomly determined in Para. 32-33, Para. 81-95,  and Figs. 2B-2C); 
add a second mode tracking element to the mode tracking element positions, in response to determining that the second outcome includes a mode tracking element (e.g., the gaming system collects an object 306 associated with the OBJECT symbol 230i for the player and displays the collected object in the object collection area 300 in Fig. 2C and Para. 35); 
determine that the first quantity of mode tracking element positions have been filled with mode tracking elements (e.g., a triggering event occurs when the player having collected a particular quantity of objects in Para. 29); 
determine a second game mode in response to determining that the first quantity of mode tracking element positions have been filled with mode tracking elements (e.g., a triggering event occurs when the player having collected a particular quantity of objects and wherein the bonus physics-based falling object game is triggered, the collected objects are used during gameplay in Para. 29-30),
update the user interface to display the second game mode (e.g., bonus game display with collected objects in Fig. 2D and Para. 45); and 
determine a second game mode outcome based at least in part on a fourth output from the random number generator (e.g., using an object in the bonus game to determine an outcome with random generation in Para. 40, Para. 71, and Para. 81-95).
But Filipour although teaching a typical wagering game includes a primary game, and certain wagering games also include a bonus game (Para. 2), lacks in explicitly teaching wherein the bonus game or second game mode includes an increased quantity of symbol positions from the first quantity of symbol positions to a second quantity of symbol positions based upon a third output from the random number generator, wherein the second quantity of symbol positions comprise an expansion from the matrix.  In a related disclosure, Schmidt teaches a symbol matrix has a predetermined number of rows and columns, wherein symbols are randomly arranged in the symbol matrix and in response to detecting a trigger event, a range for matrix expansion is randomly defined or selected from a number of possible ranges for matrix expansion (see abstract).  More particularly, Schmidt teaches an increased quantity of symbol positions from the first quantity of symbol positions to a second quantity of symbol positions (e.g., an expanded symbol matrix is created and displayed, wherein the range for matrix expansion is indicated in the expanded symbol matrix in abstract and Fig. 6A or 6B) based upon a third output from the random number generator, wherein the second quantity of symbol positions comprise an expansion from the matrix (e.g., a range for matrix expansion is randomly defined or selected from a number of possible ranges for matrix expansion in abstract, Para. 38, and Figs. 5A-5B).  Schmidt states that “there is a continuing need for EGMs providing new and exciting games, or new types of games in the gaming industry which will attract frequent game play” (Para. 6).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the secondary game play of Filipour to include the matrix expansion features of Schmidt in order to provide enhanced entertainment and excitement associated with the game, as beneficially taught by Schmidt.
Regarding claim 16, Filipour as modified by Schmidt teaches a computer-implemented method comprising: 
the limitations disclosed above; and
determining an outcome for each of a quantity of second game mode outcomes (Filipour – e.g., determining an outcome for each object used in the award area 400 in Para. 38, Para. 44, Para. 51-52, and Figs. 2D-2L), each outcome of the quantity of second game mode outcomes comprising a plurality of symbols displayed at the second plurality of symbol display positions (Schmidt – e.g., matrix expansion 307, then return to wager and game play 302, and outcome and display of symbols in 303-304 and Fig. 3), where the quantity of second game mode outcomes is based on the first quantity of mode tracking elements (Filipour - Para. 38, Para. 44, Para. 51-52, and Figs. 2D-2L).
Regarding claim 19, Filipour as modified by Schmidt teaches one or more non-transitory computer- readable storage media comprising instructions, which when executed by at least one processor cause the at least one processor to, at least: 
the limitations disclosed above; and
wherein the column height of at least one of the plurality of columns in the second game mode is increased (Schmidt – e.g., the expansion of symbol matrix 200 is done vertically by adding rows in Para. 41 and Figs. 6A-6D).
Regarding claim 2, Filipour as modified by Schmidt teaches determine the first outcome for the first game mode in response to a first input, the first input indicative of a first wager amount (Schmidt - e.g., placing wager and initiate game play in 302 in Fig. 3); determine the second outcome for the first game mode in response to a second input, the second input indicative of the first wager amount (Schmidt - e.g., placing wager and initiate game play again in 302 in Fig. 3); and determine the third outcome for the second game mode in response to a third input, the third input indicative of a second wager amount (Schmidt - e.g., placing wager and initiate game play again in 302 in Fig. 3).
Regarding claim 3, Filipour as modified by Schmidt teaches the first wager amount is equal to the second wager amount (Schmidt - e.g., placing wager and initiate game play in 302 in Fig. 3).
Regarding claim 4, Filipour as modified by Schmidt teaches display a plurality of symbol display positions in the user interface for the first game mode, the plurality of symbols display positions arranged in a plurality of columns, each column of the plurality of columns having a column height (Filipour – Fig. 2A and Schmidt – Fig. 2); and increase the column height of at least one of the plurality of columns in the second game mode (Schmidt – e.g., the expansion of symbol matrix 200 is done vertically by adding rows in Para. 41 and Figs. 6A-6D).
Regarding claim 5, Filipour as modified by Schmidt teaches increase the column height of at least three of the plurality of columns in the second game mode (Schmidt – e.g., the expansion of symbol matrix 200 is done vertically by adding rows in Para. 41 and Figs. 6A-6D).
Regarding claim 6, Filipour as modified by Schmidt teaches determine that a first trigger condition exists in the first outcome or the second outcome (Filipour - e.g., a triggering event occurs when the player having collected a particular quantity of objects in Para. 29); in response to determining that the first trigger condition exists, update the user interface to display a first quantity of bonus games (Filipour – Fig. 2D); determine an outcome for each of the first quantity of bonus games (Filipour - e.g., determining an outcome for each object used in the award area 400 in Para. 38, Para. 44, Para. 51-52, and Figs. 2D-2L), the outcome for each of the first quantity of bonus games including symbols displayed in the plurality of symbol display positions in the user interface for the first game mode (Schmidt – Figs. 6A-6D); determine that a second trigger condition exists in the third outcome (Filipour – triggering events in Para. 29-30); in response to determining that the second trigger condition exists, update the user interface to display a second quantity of bonus games (Filipour – number of collected objects determines quantity of games in Para. 29-30 and Para. 36-37); and determine an outcome for each of the second quantity of bonus games, the outcome for each of the first quantity of bonus games including symbols displayed in the plurality of symbol display positions in the user interface for the second game mode (Filipour - e.g., determining an outcome for each object used in the award area 400 in Para. 38, Para. 44, Para. 51-52, and Figs. 2D-2L) including the increased column height of at least one of the plurality of columns (Schmidt - e.g., the expansion of symbol matrix 200 is done vertically by adding rows in Para. 41 and Figs. 6A-6D).
Regarding claim 9, Filipour as modified by Schmidt teaches display a predetermined number of wilds for the second game mode outcome (Filipour – scatter pay in Para. 27, Para. 29, and Para. 157 and Schmidt – e.g., scatter in Para. 34).
Regarding claim 10, Filipour as modified by Schmidt teaches update the user interface to display a third game mode instead of a second game mode, in response to determining that the first quantity of mode tracking element positions have been filled with mode tracking elements and that the third game mode is to be displayed instead of the second game mode (Filipour - e.g., player has collected object 302 in the object collection area 300 in Fig. 2A and Para. 30-31 and a triggering event occurs when the player having collected a particular quantity of objects in Para. 29-30, Para. 147, and Para. 161); determine a the third game mode outcome, based at least in part on a fifth output from the random number generator (Filipour - e.g., player has collected object 302 in the object collection area 300 in Fig. 2A and Para. 30-31 and a triggering event occurs when the player having collected a particular quantity of objects in Para. 29-30, Para. 147, and Para. 161); and increase the column height of at least one of the plurality of columns in the third game mode, wherein the column height of the at least one of the plurality of columns in the third game mode is greater than the column height of the at least one of the plurality of columns in the second game mode (Schmidt - e.g., the expansion of symbol matrix 200 is done vertically by adding rows in Para. 41 and Figs. 6A-6D).
Regarding claims 11 and 20, Filipour as modified by Schmidt teaches associate a quantity of plays with the second game mode (Filipour – e.g., determining an outcome for each object used in the award area 400 in Para. 38, Para. 44, Para. 51-52, and Figs. 2D-2L); determine an outcome for each of the quantity of plays of the second game mode (Filipour – e.g., determining an outcome for each object used in the award area 400 in Para. 38, Para. 44, Para. 51-52, and Figs. 2D-2L); display the outcome for each of the quantity of plays of the second game mode (Filipour – e.g., determining an outcome for each object used in the award area 400 in Para. 38, Para. 44, Para. 51-52, and Figs. 2D-2L); and update the user interface to display the first game mode after the outcome for each of the quantity of plays of the second game mode have been displayed (Filipour – e.g., after ending the bonus game return to playing base game in Para. 52, Para. 30-31, and Fig. 2A).
Regarding claim 12, Filipour as modified by Schmidt teaches display a second quantity of second mode tracking element positions in the user interface in the first game mode; add a second mode tracking element to the second mode tracking element positions, in response to determining that the first outcome includes a second mode tracking element; add a second mode tracking element to the second mode tracking element positions, in response to determining that the second outcome includes the second mode tracking element; update the user interface to display a third game mode, in response to determining that the second quantity of second mode tracking element positions have been filled with second mode tracking elements; and determine a third game mode outcome, based at least in part on a fifth output from the random number generator (Filipour - e.g., player has collected object 302 in the object collection area 300 in Fig. 2A and Para. 30-31 and a triggering event occurs when the player having collected a particular quantity of objects in Para. 29-30, Para. 147, and Para. 161).
Regarding claim 13, Filipour as modified by Schmidt teaches increase the column height of at least one of the plurality of columns in the third game mode, wherein the column height of at least one of the plurality of columns in the third game mode is greater than the column height of at least one of the plurality of columns in the second game mode (Schmidt - e.g., the expansion of symbol matrix 200 is done vertically by adding rows in Para. 41 and Figs. 6A-6D).
Regarding claim 15, Filipour as modified by Schmidt teaches a credit input device (Filipour - FIGS. 5A and 5B each include a combined bill and ticket acceptor 2128 and a coin slot 2126 in Para. 126); and a credit output device (Filipour – ticket printer 2136 in Para. 121); wherein the instructions further cause the processor to: establish a credit balance in response to receiving a physical item representing a monetary value via the credit input device (Filipour – Para. 28), the credit balance being increasable and decreasable based on wager activity, the first outcome, the second outcome and the third outcome (Filipour – Para. 45); and cause the credit output device to dispense an item representing the monetary value of the credit balance in response to receipt of a cash out input (Filipour – ticket printer 2136 in Para. 121).
Claims 7, 8, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipour in view of Schmidt in further view of Riggs et al. (US 2019/0102994 A1) (henceforth, “Riggs”).
Regarding claims 7, 14, and 17, Filipour as modified by Schmidt teaches tracking wager amounts in Para. 167.  However, Filipour and Schmidt lack in explicitly teaching the first game mode has a first return to player (RTP) and the second game mode has a second RTP, and wherein the first RTP is based on the first wager amount and the second RTP is based on the second wager amount.  In a related disclosure, Riggs teaches schemes for updating and executing bonus and add-on game features while complying with regulatory requirements for game accounting (see Para. 2).  More particularly, Riggs teaches a base game with a 30 credit bet and a RTP percentage of 90.20% and an add-on bonus with a 5 credit bet and an RTP of 90.55% (Para. 25).  Riggs states that by “[w]hat is needed are ways to provide variability in the payout structure of existing slot machine games, while complying with regulations and business needs of casino operators” (Para. 5).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the secondary award sequence of Filipour and Schmidt to include the variable payout structure of Riggs in order to provide compliant gaming machines with new bonus features, as beneficially taught by Riggs.
Regarding claim 8, Filipour as modified by Schmidt and Riggs teaches the second RTP is greater than the first RTP when the first wager amount is equal to or greater than the second wager amount (Riggs - a base game with a 30 credit bet and a RTP percentage of 90.20% and an add-on bonus with a 5 credit bet and an RTP of 90.55% in Para. 25).
Regarding claim 18, Filipour as modified by Schmidt and Riggs teaches the second plurality of symbol display positions are greater than the first plurality of symbol display positions (Schmidt - e.g., the expansion of symbol matrix 200 is done vertically by adding rows in Para. 41 and Figs. 6A-6D).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  New references (see above) have been applied to claims 1-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715